Case 1:21-cv-00269-LO-TCB Document 32 Filed 05/24/21 Page 1 of 2 PageID# 461




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA




        IN RE GERBER PRODUCTS COMPANY                        Master File No. I:2I-cv-0269
        HEAVY METALS BABY FOOD
        LITIGATION                                          Class Action

        THIS DOCUMENT RELATES TO:                           Jury Trial Demanded



        Keeter v. Gerber Products                           Case No. 1:21 -cv-0269
        Company

        Moore v. Gerber Products                            Case No. I:2I-cv-00277
        Company

        Hazely, et al. v. Gerber Products                   Case No. l:21-cv-0032I
        Company

        Bryan, et al. v. Gerber Products                    Case No. I:2I-cv-00349
        Company

        Adams v. Gerber Products                            Case No. 1: 2I-cv-004I0
        Company




                            SECOND CONSOLIDATION ORDER

        WHEREAS,there are currently two related putative class actions,for violations of various

 state statutes and common law based on the same facts and issues of law, pending against the same

 Defendant, Gerber Products Company, entitled Keeter v. Gerber Products Company, Case No.
 1:21-cv-0269, and Moore v. Gerber Products Company, Case No. 1:2I-cv-00277, which were
 previously consolidated by this Court under the caption. In Re Gerber Products Company Baby
 Food Litigation, Master File No. 1:21-cv-0269(the "Consolidated Action")(ECF No. 8);
Case 1:21-cv-00269-LO-TCB Document 32 Filed 05/24/21 Page 2 of 2 PageID# 462
